TENNESSEE BUREAU OF WORKERS’ COMPENSATION
           IN THE COURT OF WORKERS’ COMPENSATION CLAIMS
                            AT NASHVILLE

SALVADOR SANDOVAL,                            )
        Employee,                             ) Docket No. 2017-06-2147
                                              )
v.                                            )
                                              )
MARK WILLIAMSON d/b/a                         ) State File No. 20343-2015
TENNESSEE STEEL STRUCTURES                    )
        Employer,                             )
                                              )
AUTO-OWNERS INSURANCE CO.,                    ) Judge Joshua Davis Baker
       Carrier.                               )

                      COMPENSATION HEARING ORDER
                  DENYING CLAIM FOR INCREASED BENEFITS
                        (DECISION ON THE RECORD)

        This case concerns the employee’s entitlement to additional benefits for his
inability to return to work following a compensable work-related injury. Tennessee Steel
Structures argues that Mr. Sandoval’s status as an undocumented worker bars him from
recovering additional benefits under Tennessee Code Annotated section 50-6-207(3)(F)
(2017). Mr. Sandoval counters that this statute is unconstitutional and asks that the Court
award him additional benefits. By agreement, the parties presented this case to the Court
for a decision on the record. The Court denies Mr. Sandoval’s claim for additional
benefits.

                                     History of Claim

       Mr. Sandoval suffered an injury while working for Tennessee Steel Structures; the
parties settled the claim; and Mr. Sandoval failed to return to work at the end of the initial
compensation period. He now seeks additional permanent disability benefits.

       In lieu of a compensation hearing, the parties asked the Court to issue an order
based on stipulations and “the record as a whole.” To summarize the stipulations:
    Mr. Sandoval timely filed a petition for additional benefits under Tennessee Code
     Annotated section 50-6-207(3)(b).

    The parties agreed that the petition is “meritorious.”

    The parties agreed that Mr. Sandoval “is not eligible or authorized to work in the
     United States under federal immigration law;” therefore, the parties agree that
     Tennessee Code Annotated section 50-6-207(3)(F) absolves Tennessee Steel
     Structure’s liability for increased benefits.

    Notwithstanding their agreement on liability, Mr. Sandoval argued that section 50-
     6-207(3)(F) is facially unconstitutional.

    Concerning the constitutional question, the parties asserted that “[t]here remains a
     question about whether the Court of Workers’ Compensation Claims has
     jurisdiction” to determine the facial constitutionality of a statute.

    Should the statute be determined unconstitutional, the parties stipulate to Mr.
     Sandoval’s entitlement to $12,398.86 in increased benefits.

       The parties gave the Attorney General notice of the constitutional question so that
he could intervene. In a letter, the Attorney General declined to do so.

                             Legal Principles and Analysis

       While Mr. Sandoval has the burden of proving all essential elements of his claim
by a preponderance of the evidence—see Tennessee Code Annotated section 50-6-
239(c)(6)—that burden is immaterial here. The parties stipulated to the “merits” of his
claim and seek resolution concerning a discrete issue: the facial constitutionality of
Tennessee Code Annotated section 50-6-207(3)(F).

       Section 50-6-207(3)(F) prevents people prohibited from working in the United
States under federal immigration law from recovering additional benefits if they fail to
return to work following a workplace injury. The parties agreed that federal immigration
law prohibited Mr. Sandoval from working in the United States. Due to the federal
prohibition, Tennessee Steel Structures asserted that the statute absolves its liability for
increased benefits. Mr. Sandoval agreed that the statute applied but maintained that
Martinez v. Lawhorn, 2016 Tenn. LEXIS 840 (Tenn. Workers’ Comp. Panel Nov. 21,
2016)—a case addressing the constitutionality of a statute concerning limitations of
benefits for undocumented workers—rendered section 50-6-207(3)(F) unconstitutional.
In light of Lawhorn, Mr. Sandoval asked that the Court declare section 50-6-207(3)(F)
unconstitutional and award him increased benefits.

                                             2
      The Court holds that it has no authority to make this determination. See Pope v.
Nebco of Cleveland, Inc., 2018 Tenn. LEXIS 145, 2018 WL 1611605 (Tenn. Workers’
Comp. Panel Jan. 16, 2018) (citing Richardson v. Board of Dentistry, 913 S.W.2d 446,
455 (Tenn. 1995) (directing that “administrative tribunals ‘have no authority to determine
the facial constitutionality of a statute.’”). Consequently, the Court denies Mr.
Sandoval’s request for increased benefits.

       If the parties appeal this case to the Supreme Court and the Supreme Court
determines the statute is unconstitutional, the Court holds that Tennessee Steel Structures
shall pay Mr. Sandoval $12,398.86 in increased benefits, according to the parties’
stipulation.

The Court ORDERS the following:

   1. Mr. Sandoval’s request for increased benefits is denied, and this claim is dismissed
      with prejudice.

   2. Costs of $150.00 are assessed against Mark Williamson d.b.a. Tennessee Steel
      Structures under Tennessee Compilation Rules and Regulations 0800-02-21-.07
      (2017), for which execution may issue as necessary.

   3. Absent an appeal to the Appeals Board, the order shall become final thirty days
      after issuance.

ENTERED ON JUNE 15, 2018.

                                          ___________________________
                                          Judge Joshua Davis Baker
                                          Court of Workers’ Compensation Claims




                                            3
                           CERTIFICATE OF SERVICE

        I certify that a true and correct copy of this Order was sent to the following
 recipients by the following methods of service on June 15, 2018.


Name               Certified   Via   Via         Address
                   Mail        Fax   Email
William Merrell,                     X           bmerrell@hhpfirm.com;
Jim Higgins;                                     jsh@higginsfirm.com;
Employee’s                                       cassie@higginsfirm.com
Attorneys
David Drobny,                        X           ddrobny@manierherod.com;
Michael Haynie;                                  mhaynie@manierherod.com;
Employer’s                                       mgrimmig@manierherod.com
Attorneys




                                 _____________________________________
                                 Penny Shrum, Clerk
                                 Court of Workers' Compensation Claims
                                 WC.CourtClerk@tn.gov




                                          4